Case
Case
  Case
     2:17-cv-05734-JFW-AS
     2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                            Document
                              Document
                                    80-2
                                     43-6
                                       68-14
                                          Filed
                                          FiledFiled
                                                10/12/18
                                                 09/24/18
                                                     10/01/18
                                                           Page
                                                           Page
                                                              Page
                                                                11of
                                                                  of58
                                                                     158
                                                                       of Page
                                                                          58
                                                                          Page
                                                                             Page
                                                                               ID
                                                                                ID#:1830
                                                                                  #:795
                                                                                   ID
                                      #:1440
Case
Case
  Case
     2:17-cv-05734-JFW-AS
     2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                            Document
                              Document
                                    80-2
                                     43-6
                                       68-14
                                          Filed
                                          FiledFiled
                                                10/12/18
                                                 09/24/18
                                                     10/01/18
                                                           Page
                                                           Page
                                                              Page
                                                                22of
                                                                  of58
                                                                     258
                                                                       of Page
                                                                          58
                                                                          Page
                                                                             Page
                                                                               ID
                                                                                ID#:1831
                                                                                  #:796
                                                                                   ID
                                      #:1441
Case
Case
  Case
     2:17-cv-05734-JFW-AS
     2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                            Document
                              Document
                                    80-2
                                     43-6
                                       68-14
                                          Filed
                                          FiledFiled
                                                10/12/18
                                                 09/24/18
                                                     10/01/18
                                                           Page
                                                           Page
                                                              Page
                                                                33of
                                                                  of58
                                                                     358
                                                                       of Page
                                                                          58
                                                                          Page
                                                                             Page
                                                                               ID
                                                                                ID#:1832
                                                                                  #:797
                                                                                   ID
                                      #:1442
Case
Case
  Case
     2:17-cv-05734-JFW-AS
     2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                            Document
                              Document
                                    80-2
                                     43-6
                                       68-14
                                          Filed
                                          FiledFiled
                                                10/12/18
                                                 09/24/18
                                                     10/01/18
                                                           Page
                                                           Page
                                                              Page
                                                                44of
                                                                  of58
                                                                     458
                                                                       of Page
                                                                          58
                                                                          Page
                                                                             Page
                                                                               ID
                                                                                ID#:1833
                                                                                  #:798
                                                                                   ID
                                      #:1443
Case
Case
  Case
     2:17-cv-05734-JFW-AS
     2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                            Document
                              Document
                                    80-2
                                     43-6
                                       68-14
                                          Filed
                                          FiledFiled
                                                10/12/18
                                                 09/24/18
                                                     10/01/18
                                                           Page
                                                           Page
                                                              Page
                                                                55of
                                                                  of58
                                                                     558
                                                                       of Page
                                                                          58
                                                                          Page
                                                                             Page
                                                                               ID
                                                                                ID#:1834
                                                                                  #:799
                                                                                   ID
                                      #:1444
Case
Case
  Case
     2:17-cv-05734-JFW-AS
     2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                            Document
                              Document
                                    80-2
                                     43-6
                                       68-14
                                          Filed
                                          FiledFiled
                                                10/12/18
                                                 09/24/18
                                                     10/01/18
                                                           Page
                                                           Page
                                                              Page
                                                                66of
                                                                  of58
                                                                     658
                                                                       of Page
                                                                          58
                                                                          Page
                                                                             Page
                                                                               ID
                                                                                ID#:1835
                                                                                  #:800
                                                                                   ID
                                      #:1445
Case
Case
  Case
     2:17-cv-05734-JFW-AS
     2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                            Document
                              Document
                                    80-2
                                     43-6
                                       68-14
                                          Filed
                                          FiledFiled
                                                10/12/18
                                                 09/24/18
                                                     10/01/18
                                                           Page
                                                           Page
                                                              Page
                                                                77of
                                                                  of58
                                                                     758
                                                                       of Page
                                                                          58
                                                                          Page
                                                                             Page
                                                                               ID
                                                                                ID#:1836
                                                                                  #:801
                                                                                   ID
                                      #:1446
Case
Case
  Case
     2:17-cv-05734-JFW-AS
     2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                            Document
                              Document
                                    80-2
                                     43-6
                                       68-14
                                          Filed
                                          FiledFiled
                                                10/12/18
                                                 09/24/18
                                                     10/01/18
                                                           Page
                                                           Page
                                                              Page
                                                                88of
                                                                  of58
                                                                     858
                                                                       of Page
                                                                          58
                                                                          Page
                                                                             Page
                                                                               ID
                                                                                ID#:1837
                                                                                  #:802
                                                                                   ID
                                      #:1447
Case
Case
  Case
     2:17-cv-05734-JFW-AS
     2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                            Document
                              Document
                                    80-2
                                     43-6
                                       68-14
                                          Filed
                                          FiledFiled
                                                10/12/18
                                                 09/24/18
                                                     10/01/18
                                                           Page
                                                           Page
                                                              Page
                                                                99of
                                                                  of58
                                                                     958
                                                                       of Page
                                                                          58
                                                                          Page
                                                                             Page
                                                                               ID
                                                                                ID#:1838
                                                                                  #:803
                                                                                   ID
                                      #:1448
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                10 10
                                                                   of
                                                                    1058
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:804
                                                                                   ID
                                                                                    ID
                                      #:1449
                                      #:1839
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                11 11
                                                                   of
                                                                    1158
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:805
                                                                                   ID
                                                                                    ID
                                      #:1450
                                      #:1840
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                12 12
                                                                   of
                                                                    1258
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:806
                                                                                   ID
                                                                                    ID
                                      #:1451
                                      #:1841
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                13 13
                                                                   of
                                                                    1358
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:807
                                                                                   ID
                                                                                    ID
                                      #:1452
                                      #:1842
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                14 14
                                                                   of
                                                                    1458
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:808
                                                                                   ID
                                                                                    ID
                                      #:1453
                                      #:1843
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                15 15
                                                                   of
                                                                    1558
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:809
                                                                                   ID
                                                                                    ID
                                      #:1454
                                      #:1844
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                16 16
                                                                   of
                                                                    1658
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:810
                                                                                   ID
                                                                                    ID
                                      #:1455
                                      #:1845
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                17 17
                                                                   of
                                                                    1758
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:811
                                                                                   ID
                                                                                    ID
                                      #:1456
                                      #:1846
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                18 18
                                                                   of
                                                                    1858
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:812
                                                                                   ID
                                                                                    ID
                                      #:1457
                                      #:1847
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                19 19
                                                                   of
                                                                    1958
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:813
                                                                                   ID
                                                                                    ID
                                      #:1458
                                      #:1848
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                20 20
                                                                   of
                                                                    2058
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:814
                                                                                   ID
                                                                                    ID
                                      #:1459
                                      #:1849
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                21 21
                                                                   of
                                                                    2158
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:815
                                                                                   ID
                                                                                    ID
                                      #:1460
                                      #:1850
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                22 22
                                                                   of
                                                                    2258
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:816
                                                                                   ID
                                                                                    ID
                                      #:1461
                                      #:1851
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                23 23
                                                                   of
                                                                    2358
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:817
                                                                                   ID
                                                                                    ID
                                      #:1462
                                      #:1852
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                24 24
                                                                   of
                                                                    2458
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:818
                                                                                   ID
                                                                                    ID
                                      #:1463
                                      #:1853
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                25 25
                                                                   of
                                                                    2558
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:819
                                                                                   ID
                                                                                    ID
                                      #:1464
                                      #:1854
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                26 26
                                                                   of
                                                                    2658
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:820
                                                                                   ID
                                                                                    ID
                                      #:1465
                                      #:1855
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                27 27
                                                                   of
                                                                    2758
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:821
                                                                                   ID
                                                                                    ID
                                      #:1466
                                      #:1856
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                28 28
                                                                   of
                                                                    2858
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:822
                                                                                   ID
                                                                                    ID
                                      #:1467
                                      #:1857
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                29 29
                                                                   of
                                                                    2958
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:823
                                                                                   ID
                                                                                    ID
                                      #:1468
                                      #:1858
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                30 30
                                                                   of
                                                                    3058
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:824
                                                                                   ID
                                                                                    ID
                                      #:1469
                                      #:1859
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                31 31
                                                                   of
                                                                    3158
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:825
                                                                                   ID
                                                                                    ID
                                      #:1470
                                      #:1860
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                32 32
                                                                   of
                                                                    3258
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:826
                                                                                   ID
                                                                                    ID
                                      #:1471
                                      #:1861
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                33 33
                                                                   of
                                                                    3358
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:827
                                                                                   ID
                                                                                    ID
                                      #:1472
                                      #:1862
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                34 34
                                                                   of
                                                                    3458
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:828
                                                                                   ID
                                                                                    ID
                                      #:1473
                                      #:1863
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                35 35
                                                                   of
                                                                    3558
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:829
                                                                                   ID
                                                                                    ID
                                      #:1474
                                      #:1864
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                36 36
                                                                   of
                                                                    3658
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:830
                                                                                   ID
                                                                                    ID
                                      #:1475
                                      #:1865
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                37 37
                                                                   of
                                                                    3758
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:831
                                                                                   ID
                                                                                    ID
                                      #:1476
                                      #:1866
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                38 38
                                                                   of
                                                                    3858
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:832
                                                                                   ID
                                                                                    ID
                                      #:1477
                                      #:1867
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                39 39
                                                                   of
                                                                    3958
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:833
                                                                                   ID
                                                                                    ID
                                      #:1478
                                      #:1868
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                40 40
                                                                   of
                                                                    4058
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:834
                                                                                   ID
                                                                                    ID
                                      #:1479
                                      #:1869
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                41 41
                                                                   of
                                                                    4158
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:835
                                                                                   ID
                                                                                    ID
                                      #:1480
                                      #:1870
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                42 42
                                                                   of
                                                                    4258
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:836
                                                                                   ID
                                                                                    ID
                                      #:1481
                                      #:1871
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                43 43
                                                                   of
                                                                    4358
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:837
                                                                                   ID
                                                                                    ID
                                      #:1482
                                      #:1872
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                44 44
                                                                   of
                                                                    4458
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:838
                                                                                   ID
                                                                                    ID
                                      #:1483
                                      #:1873
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                45 45
                                                                   of
                                                                    4558
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:839
                                                                                   ID
                                                                                    ID
                                      #:1484
                                      #:1874
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                46 46
                                                                   of
                                                                    4658
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:840
                                                                                   ID
                                                                                    ID
                                      #:1485
                                      #:1875
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                47 47
                                                                   of
                                                                    4758
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:841
                                                                                   ID
                                                                                    ID
                                      #:1486
                                      #:1876
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                48 48
                                                                   of
                                                                    4858
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:842
                                                                                   ID
                                                                                    ID
                                      #:1487
                                      #:1877
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                49 49
                                                                   of
                                                                    4958
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:843
                                                                                   ID
                                                                                    ID
                                      #:1488
                                      #:1878
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                50 50
                                                                   of
                                                                    5058
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:844
                                                                                   ID
                                                                                    ID
                                      #:1489
                                      #:1879
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                51 51
                                                                   of
                                                                    5158
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:845
                                                                                   ID
                                                                                    ID
                                      #:1490
                                      #:1880
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                52 52
                                                                   of
                                                                    5258
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:846
                                                                                   ID
                                                                                    ID
                                      #:1491
                                      #:1881
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                53 53
                                                                   of
                                                                    5358
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:847
                                                                                   ID
                                                                                    ID
                                      #:1492
                                      #:1882
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                54 54
                                                                   of
                                                                    5458
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:848
                                                                                   ID
                                                                                    ID
                                      #:1493
                                      #:1883
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                55 55
                                                                   of
                                                                    5558
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:849
                                                                                   ID
                                                                                    ID
                                      #:1494
                                      #:1884
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                56 56
                                                                   of
                                                                    5658
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:850
                                                                                   ID
                                                                                    ID
                                      #:1495
                                      #:1885
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                57 57
                                                                   of
                                                                    5758
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:851
                                                                                   ID
                                                                                    ID
                                      #:1496
                                      #:1886
Case
  Case
  Case
     2:17-cv-05734-JFW-AS
       2:17-cv-05734-JFW-AS
        2:17-cv-05734-JFW-AS
                           Document
                             Document
                             Document
                                    43-6
                                      68-14
                                       80-2
                                          Filed
                                              Filed
                                              Filed
                                                 09/24/18
                                                    10/12/18
                                                     10/01/18
                                                           Page
                                                              Page
                                                              Page
                                                                58 58
                                                                   of
                                                                    5858
                                                                       of
                                                                        of58
                                                                           58
                                                                           Page
                                                                              Page
                                                                              Page
                                                                                ID #:852
                                                                                   ID
                                                                                    ID
                                      #:1497
                                      #:1887
